 Case 1:20-cv-00243-RGA Document 12 Filed 04/01/21 Page 1 of 8 PageID #: 62




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

RODOLFO MARTINEZ,                         :
                                          :
                     Plaintiff,           :
                                          :
       v.                                 : Civ. No. 20-243-RGA
                                          :
SHERI GARDENER, et al.,                   :
                                          :
                     Defendants.          :

                                     MEMORANDUM

       1.     Introduction. Plaintiff Rodolfo Martinez was a pretrial detainee at the

Sussex Correctional Institution in Georgetown, Delaware, when he filed this action

pursuant to 42 U.S.C. § 1983. (D.I. 2). He is currently housed at the James T.

Vaughn Correctional Center in Smyrna, Delaware. Plaintiff appears pro se and has

been granted leave to proceed in forma pauperis. (D.I. 4).

       2.     Background. As alleged in the Complaint, Plaintiff complains of actions

that occurred at SCI from July 2019 to the date of the Complaint in February 2020.

(D.I. 2 at 5, 10) Plaintiff alleges that he has ongoing medical conditions and has been

diagnosed with a herniated and bulging disc with sciatic nerve damage. (Id. at 5).

He alleges medical defendants are deliberately indifferent to his serious medical needs,

that he is either not receiving care or is receiving inappropriate care, and that his back

problems have basically been ignored. (Id. at 5-6). Plaintiff alleges the Delaware

Department of Correction “governing authorities” have failed to step in and to see that




                                             1
  Case 1:20-cv-00243-RGA Document 12 Filed 04/01/21 Page 2 of 8 PageID #: 63




SCI medical staff fulfills their constitutional obligation to provide him with medical care.

(Id. at 7). Plaintiff seeks injunctive relief in the form of medical care.

        On November 23, 2020, the Court screened and dismissed the based upon the

allegations in the Complaint for Plaintiff’s failure to exhaust his administrative remedies.

(D.I. 8, 9).

        3.     Motion to Amend. Plaintiff filed a motion to amend the complaint on

November 30, 2020. (D.I. 10). Plaintiff was transferred to JTVCC on March 6, 2020.

(See D.I. 10 at 2). The proposed amendment seeks to add allegations of denial of pain

medication following multiple physician visits following Plaintiff’s transfer to JTVCC.

Plaintiff claims that he “has repeatedly visited JTVCC medical services only to be

denied any medical pain relief by defendants Wolford and Adah, and when he informs

defendant Records who has direct over-sight of defendants Wolford and Adah[,] he was

denied treatment. Bureau Chief Records ignored his complaints and affirmed medical

decisions without further review or over-sight . . . , leaving Martinez in severe pain since

prior to March 6, 2020.” (D.I. 10 at 3).

        4.     Pursuant to Fed. R. Civ. P. 15(a), a party may amend its pleading once as

a matter of course within twenty-one days after serving it or, if the pleading is one to

which a responsive pleading is required, twenty-one days after service of a responsive

pleading or twenty-one days after service of a Rule 12(b) motion, whichever is earlier.

Otherwise, a party may amend its pleading only with the opposing party’s written

consent or the court’s leave. Rule 15 provides that courts should freely give leave to

amend when justice so requires. The Third Circuit has adopted a liberal approach to


                                              2
 Case 1:20-cv-00243-RGA Document 12 Filed 04/01/21 Page 3 of 8 PageID #: 64




the amendment of pleadings to ensure that “a particular claim will be decided on the

merits rather than on technicalities.” Dole v. Arco Chem. Co., 921 F.2d 484, 486-87

(3d Cir. 1990). Amendment, however, is not automatic. See Dover Steel Co., Inc. v.

Hartford Accident & Indem., 151 F.R.D. 570, 574 (E.D. Pa. 1993). Here, Plaintiff seeks

to amend to add new medical claims that allegedly occurred during a different time-

frame and at a different institution. While the law may be the same, some of the

proposed defendants are different and the relevant facts are limited to acts at JTVCC.

       5.     Accordingly, the motion to amend will be denied, without any prejudice to

Plaintiff’s filing a separate suit for conduct at JTVCC.

       6.     Motion for Reconsideration. Plaintiff moves for reconsideration of the

November 23, 2020 Order that dismissed the case without prejudice for failure to

exhaust administrative remedies as required under the Prison Litigation Reform Act.

(D.I. 9, 11). Plaintiff explains that he “inadvertently claimed he had not exhausted his

administrative remedies but, upon review, he discovered that all claims were fully

exhausted prior to the November 23, 2020 dismissal order. (D.I. 11 at 1).

       7.     The purpose of a motion for reconsideration is to “correct manifest errors

of law or fact or to present newly discovered evidence.” Max’s Seafood Café ex rel.

Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A proper Rule 59(e)

motion . . . must rely on one of three grounds: (1) an intervening change in controlling

law; (2) the availability of new evidence; or (3) the need to correct clear error of law or

[to] prevent manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010).




                                              3
    Case 1:20-cv-00243-RGA Document 12 Filed 04/01/21 Page 4 of 8 PageID #: 65




        8.    Several medical grievances are attached to the Complaint: No. 467135,

dated September 2, 2019, complains that for the past few months Plaintiff submitted

several sick call slips concerning his back problem and had yet to be seen; No. 476173,

dated November 3, 2019, complains of two medical visits, one on October 16, 2019,

and the other on November 1, 2019; No. 480174, dated November 30, 2019, makes the

same complaints as in Grievance No. 476173; and No. 452236, dated January 1, 2020,

complains that when he was seen by N.P. Gardner she asked about Plaintiff’s chronic

pain and then advised Plaintiff the visit was for his allergies and asthma. (D.I. 2-1 at 1-

4). Grievance No. 480174 was returned unprocessed as a duplicate grievance of

Grievance No. 476173. (Id. at 5).

        9.    With his motion for reconsideration Plaintiff filed documents showing he

exhausted his administrative remedies for one grievance. Grievance No. 476173 was

fully exhausted on February 13, 2020, one day before Plaintiff signed his complaint. 1

(See D.I. 11-1 at 1).

        10.   In light of evidence that shows Plaintiff fully administratively exhausted

Grievance No. 476173, Plaintiff’s motion for reconsideration will be granted as to those

claims raised in Grievance No. 476173, and denied in all other respects, there being no




1 Plaintiff provided documentation that Grievance No. 505852, dated May 5, 2020,
was fully exhausted on September 23, 2020. Evidence that Grievance No. 505852 is
fully exhaust is not relevant for two reasons. First, the grievance was submitted almost
three months after Plaintiff commenced this action. And, second, the administrative
remedies were fully exhausted after Plaintiff commenced this action. See Spruill v.
Gillis, 372 F.3d 218 (3d Cir. 2004) (inmate must fully satisfy administrative requirements
of inmate grievance process before proceeding into federal court).
                                             4
    Case 1:20-cv-00243-RGA Document 12 Filed 04/01/21 Page 5 of 8 PageID #: 66




evidence of exhaustion of any other claims and it being clear from the Complaint’s

allegations that they were not exhausted. 2

        11.   Screening. A federal court may properly dismiss an action sua sponte

under the screening provisions of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the

action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief.” Ball v.

Famiglio, 726 F.3d 448, 452 (3d Cir. 2013). There are two claims in Grievance No.

476173 that must be screened. The October 16, 2019 claim that Plaintiff experienced

“severe back spasms,” was taken to medical, and received an injection and a nine-day

prescription but neither eased his pain. (D.I. 2-1 at 2). And, the November 1, 2019

claim that Plaintiff’s pain became unbearable, he again visited medical and was given

Motrin. (Id.). The nurse on duty told Plaintiff to stop complaining during the 4-12

shifts, and Plaintiff was sent back to his tier with no other treatment or mention of a

follow-up. (Id.)

        12.   It is evident when comparing the Complaint’s allegations to Grievance No.

480174 that the two dates refer to “two main Defendants who have been primary in



2 Dismissal of Defendants Michael Records, Claire DeMatteis, and Truman Mears is
also appropriate. It is clear they are named as defendants based upon their
supervisory positions. There is no respondeat superior liability under § 1983. See
Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016); see also Polk Cty. v. Dodson, 454
U.S. 312, 325, (1981) (holding that liability in a § 1983 action must be based on
personal involvement, not respondeat superior). Such involvement may be “shown
through allegations of personal direction or of actual knowledge and acquiescence.”
Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005). In addition, a non-medical prison
official must either actually know, or have reason to believe, that prison doctors are
mistreating or not treating the prisoner to be liable for deliberate indifference. Spruill v.
Gillis, 372 F.3d 218, 236 (3d Cir. 2004).
                                               5
 Case 1:20-cv-00243-RGA Document 12 Filed 04/01/21 Page 6 of 8 PageID #: 67




addressing and neglecting [Plaintiff’s] medical concerns;” Nurse Practitioner Sheri

Gardener and L.P.N. Charles Collins. (D.I. 2 at 6). As alleged in the Complaint,

Plaintiff was seen by Collins on two separate occasions after Plaintiff submitted sick call

slips. On the first occasion, Collins discussed Plaintiff’s medical condition with

Gardener and Gardener authorized an injection and prescribed inflammatory pills. (D.I.

2 at 6; Compare to Grievance No. 476173 Oct. 16, 2019 visit). On the next occasion,

Collins provided Plaintiff with Motrin and advised Plaintiff to stop complaining on Collins’

work shift. (D.I. 2 at 6; Compare to Grievance No. 476173 Nov. 1, 2019 visit).

         13.   As a pretrial detainee, the Due Process Clause of the Fourteenth

Amendment affords Plaintiff protection for his medical needs claim. Ingraham v.

Wright, 430 U.S. 651, 671-72 n.40 (1977); see also Bell v. Wolfish, 441 U.S. 520, 535

n.16 (1979). When evaluating whether a claim for inadequate medical care by a pre-

trial detainee is sufficient under the Fourteenth Amendment, the Third Circuit has found

no reason to apply a different standard than that set forth in Estelle v. Gamble, 429 U.S.

97 (1976). See Natale v. Camden Cty. Correctional Facility, 318 F.3d 575, 581 (3d Cir.

2003).

         14.   A prison official’s “deliberate indifference to serious medical needs of

prisoners” is a kind of cruel and unusual punishment “proscribed by the Eighth

Amendment.” Estelle v. Gamble, 429 U.S. at 104. See also Brown v. Plata, 563 U.S.

493, 511 (2011) (when a prison deprives a prisoner of adequate medical care, Courts

have a responsibility to remedy the resulting Eighth Amendment violation); Farmer v.




                                              6
 Case 1:20-cv-00243-RGA Document 12 Filed 04/01/21 Page 7 of 8 PageID #: 68




Brennan, 511 U.S. 825, 832 (1994) (under the Eighth Amendment prisons officials must

ensure inmates receive adequate medical care).

       15.    “A prisoner does not have the right ‘to choose a specific form of medical

treatment.’” Lasko v. Watts, 373 F. App’x 196, 203 (3d Cir. 2010) (quoting Harrison v.

Barkley, 219 F.3d 132, 138-140 (2d Cir. 2000)). An inmate’s claims against members

of a prison medical department are not viable under § 1983 where the inmate receives

continuing care, but believes that more should be done by way of diagnosis and

treatment and maintains that options available to medical personnel were not pursued

on the inmate’s behalf. See Estelle v. Gamble, 429 U.S. at 107. Allegations of

medical malpractice are not sufficient to establish a Constitutional violation. White v.

Napoleon, 897 F.2d 103, 108-09 (3d Cir. 1990); see also Daniels v. Williams, 474 U.S.

327, 332-34 (1986). Finally, “mere disagreement as to the proper medical treatment is

insufficient” to state a constitutional violation. Spruill v. Gillis, 372 F.3d 218, 235 (3d

Cir. 2004) (cleaned up).

       16.    When reading the Complaint in the most favorable light to Plaintiff, he

nevertheless fails to state actionable constitutional claims against Gardener and Collins.

Both provided Plaintiff medical care and while Plaintiff may not have been pleased with

the efficacy of the treatment that does not state a claim for deliberate indifference. At

most, and only as to the November 1, 2019 claim, the allegations speak to negligence

and not deliberate indifference to a serious medical need. The medical needs claim

will be dismissed pursuant 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1.

       17.    Amendment is futile. The record makes clear what Plaintiff’s factual


                                              7
 Case 1:20-cv-00243-RGA Document 12 Filed 04/01/21 Page 8 of 8 PageID #: 69




allegations are. They cannot be described in a way that would make out a

constitutional violation.

       18.    Conclusion. For the above reasons, the Court will: (1) deny the motion

to amend (D.I. 10); (2) grant in part and deny in part the motion for reconsideration (D.I.

11); and (3) dismiss the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). An appropriate Order will be entered.



                                                  /s/ Richard G. Andrews
                                                 UNITED STATES DISTRICT JUDGE
April 1, 2021
Wilmington, Delaware




                                             8
